EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Michael F. Morano on 8/12/2021.
In claims: Please replace current amendment with below amendment for claims:



















  (Currently amended) An apparatus comprising:
	at least one processing platform comprising at least one processing device comprising a processor coupled to a memory;
	said at least one processing platform being configured:
	to receive at least one query from a client device via a network;
to distribute via the network the at least one query to a plurality of query brokers;
to distribute the at least one query from the plurality of the query brokers to a plurality of query engines, wherein each query engine of the plurality of query engines processes the at least one query and generates a partial query result;
wherein the plurality of query engines and the plurality of query brokers correspond to respective unique identifiers;
to receive the partial query results from the plurality of query engines over a plurality of return paths respectively, each return path of the plurality of return paths comprising one or more of the plurality of the query brokers and said each query engine that generated the partial query result;
wherein each partial query result of the partial query results s a plurality of unique identifiers respectively corresponding to said each query engine that generated the partial query result and to the one or more query brokers in a corresponding return path of the plurality of return paths, the plurality of unique identifiers being included with the partial query result as metadata;

wherein, in the determining, said at least one processing platform is configured to identify matching ones of the plurality of unique identifiers corresponding to query engines that generated the partial query results in respective ones of the plurality of return paths; and 
to identify an error in the partial query results in response to an affirmative determination from the determining;
wherein said at least one processing platform is further configured to transmit an error message to at least one device in response to an identification of the error.

2.  (Currently Amended) The apparatus of claim 1 wherein each unique identifier of the unique identifiers s a universally unique identifier (UUID).

3.  (Canceled) 

4.  (Currently Amended) The apparatus of claim 1 wherein the determination of whether the unique identifier of a given query engine is included as metadata, with more than one partial query result, is performed at each query broker of the plurality of query brokers in the plurality of return paths.



6.  (Previously presented) The apparatus of claim 1 wherein said at least one processing platform is further configured to aggregate a plurality of partial query results at one or more of the plurality of query brokers.

7.  (Previously presented) The apparatus of claim 1 wherein said at least one processing platform is further configured to return the partial query results from the plurality of query engines to given ones of the plurality of query brokers from which the at least one query was distributed.

8.  (Canceled)

9.  (Previously presented) The apparatus of claim 1 wherein distribution of the at least one query from at least one query broker of the plurality of the query brokers to a query engine of the plurality of query engines proceeds along at least one distribution path.

10.  (Currently Amended) The apparatus of claim 9 wherein returning of a partial query result from the query engine to the at least one query broker proceeds along at least one return path of the plurality of return paths, wherein the at least one distribution path and the at least one return path include 

11.  (Previously presented) The apparatus of claim 10 wherein the partial query result includes the unique identifiers of the query brokers and query engines in the at least one distribution path and the at least one return path.

12.  (Original) The apparatus of claim 1 wherein said at least one processing platform is further configured: 
to aggregate the partial query results from the plurality of query engines into a combined query result; and
to transmit the combined query result to the client device.

13.  (Currently amended) The apparatus of claim 12 wherein the at least one device comprises the client device

14.  (Currently amended) The apparatus of claim 12 wherein the at least one device comprises an administrator device

15.  (Currently Amended) The apparatus of claim 1 wherein each query engine of the plurality of query engines es the at least one query using different data from each other.


receiving, by at least one processing platform comprising at least one processing device that comprises a processor coupled to a memory, at least one query from a client device via a network;
distributing, by the at least one processing platform via the network, the at least one query to a plurality of query brokers;
distributing, by the at least one processing platform, the at least one query from the plurality of the query brokers to a plurality of query engines, wherein each query engine of the plurality of query engines processes the at least one query and generates a partial query result;
wherein the plurality of query engines and the plurality of query brokers correspond to respective unique identifiers;
receiving the partial query results from the plurality of query engines over a plurality of return paths respectively, each return path of the plurality of return paths comprising one or more of the plurality of the query brokers and said each query engine that generated the partial query result;
wherein each partial query result of the partial query results said each query engine that generated the partial query result and to the one or more query brokers in a corresponding return path of the plurality of return paths, the plurality of unique identifiers being included with the partial query result as metadata;
, by the at least one processing platform, whether the unique identifier of a given query engine is included as metadata
wherein the determining comprises identifying matching ones of the plurality of unique identifiers corresponding to query engines that generated the partial query results in respective ones of the plurality of return paths; and 
identifying an error in the partial query results in response to an affirmative determination from the determining; and
transmitting, by the at least one processing platform,  an error message to at least one device in response to an identification of the error.

	
17.  (Canceled)

18.  (Currently Amended) The method of claim 16 wherein the determination of whether the unique identifier of a given query engine is included as metadata, with more than one partial query result, is performed at each query broker of the plurality of query brokers in the plurality of return paths.

19.  (Currently amended) A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more 
	to receive at least one query from a client device via a network;
to distribute via the network the at least one query to a plurality of query brokers;
to distribute the at least one query from the plurality of the query brokers to a plurality of query engines, wherein each query engine of the plurality of query engines processes the at least one query and generates a partial query result;
wherein the plurality of query engines and the plurality of query brokers correspond to respective unique identifiers;
to receive the partial query results from the plurality of query engines over a plurality of return paths respectively, each return path of the plurality of return paths comprising one or more of the plurality of the query brokers and said each query engine that generated the partial query result;
wherein each partial query result of the partial query results s a plurality of unique identifiers respectively corresponding to said each query engine that generated the partial query result and to the one or more query brokers in a corresponding return path of the plurality of return paths, the plurality of unique identifiers being included with the partial query result as metadata;
to determine whether 
the determining, said at least one processing platform is configured to identify matching ones of the plurality of unique identifiers corresponding to query engines that generated the partial query results in respective ones of the plurality of return paths; and 
to identify an error in the partial query results in response to an affirmative determination from the determining; and 
to transmit an error message to at least one device in response to an identification of the error.


20.  (Canceled)

21. (Currently Amended) The computer program product of claim 19 wherein the determination of whether the unique identifier of a given query engine is included as metadata, with more than one partial query result, is performed at each query broker of the plurality of query brokers in the plurality of return paths.

22.  (Previously presented) The computer program product of claim 19 wherein the plurality of query brokers are organized in a hierarchical topology.

23.  (Previously presented) The computer program product of claim 19 wherein the program code further causes said at least one processing platform to aggregate a plurality of partial query results at one or more of the plurality of query brokers.

24.  (Previously presented) The computer program product of claim 19 wherein the program code further causes said at least one processing platform to return the partial query results from the plurality of query engines to given ones of the plurality of query brokers from which the at least one query was distributed.

Allowable Subject Matter
Claims 1-2, 4-7, 9-16, 18-19, 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein:
to receive the partial query results from the plurality of query engines over a plurality of return paths respectively, each return path of the plurality of return paths comprising one or more of the plurality of the query brokers and 



















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169